DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 7/13/2022 has been entered.  Claims 1-3, 6-8, 10-13, and 16-18 have been canceled.  New claims 31-32 have been added.  Claims 4-5, 9, 14-15, and 19-32 are pending in the application.  Claims 5, 9, 14, 19, 21-22 and 25-30 have been withdrawn from consideration as being directed to non-elected inventions/species.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 4, 20, 23-24, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ohira (WO2016/147930A1, please refer to the attached machine translation for the below cited sections).  Ohira teaches a metal-resin composite member comprising a resin layer 3 on a surface of a metal base body 2 and a method of making the composite member (lines 62-69) wherein the method comprises the steps of forming a powder compact composed of iron powder (lines 240-273) as a base body component, oxidizing the iron compact to form the metal base body 2 by heating in an oxidizing atmosphere at a temperature of 350°C to 600°C (overlapping the claimed temperature range) for approximately 5 minutes to 2 hours to form an oxide film 11 (lines 274-290, reading upon the heating time ranges of instant claims 31-32) having a maximum thickness of 2µm or less (fully encompassing the claimed thickness range of 160nm to 800nm and thus rendering the claimed thickness range obvious to one skilled in the art; lines 62-67 and 75-83) on the surface of the metal base body 2 (lines 310-13), inserting the oxidized metal base body 2 into a mold cavity (lines 318-319), injecting molten resin (lines 317-319) such as polyphenylene sulfide (PPS) (as in instant claims 4 and 20 which as discussed in detail on the record would form a chemical bond with the iron oxide as in instant claim 4 and more particularly a covalent bond as in instant claim 24; lines 168-178) into the cavity so as to come in contact with the oxide film 11 (as in instant claim 23, lines 78-83 and 161-167), and then cooling and solidifying the molten resin to form the resin layer 3 integrally (lines 319-322) and firmly fixed to the metal base body 2 (as in the claimed invention, Ohira: Entire document, particularly lines 58-61, 81-83, 108-111, and 161-167, and as noted above).  Ohira teaches that the iron oxide film formed on the surface of the iron powder of the metal base body 2 is a mixed phase of two or more types of Fe3O4 (i.e. magnetite), Fe2O3, and FeO (reading upon and/or rendering obvious an iron oxide layer containing at least magnetite Fe3O4 as instantly claimed which is an iron oxide in an electron-deficient state as recited in instant claim 4, and more particularly, in such a state prior to chemically bonding with the resin as in the claimed invention), wherein the ratio of these oxides varies depending on the material and treatment conditions, e.g. heating atmosphere, heating temperature, and heating time, and given that Ohira specifically discloses examples utilizing an oxidation temperature of 400°C, reading upon the claimed temperature range of from 300-400°C, for heating times of 10min and 100min, falling within the claimed heating time ranges as instantly claimed, and that each of the above iron oxides comprise Fe and O in a content of 60-40 at% Fe and 40-60 at% O such that for any ratio thereof, the mixed phase of the iron oxide film would fall within the claimed at% ranges as instantly claimed, the claimed invention as recited in instant claims 4, 20, 23, 24 and 31-32 would have been obvious over the teachings of Ohira given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohira, as applied above to claims 4, 20, 24, and 31-32, and in further view of Naritomi (US2011/0008644, hereinafter referred to as Naritomi ‘644).  The teachings of Ohira are discussed in detail above, and as noted above, Ohira teaches that the resin layer is formed by injection molding wherein the resin such as PPS is heated to a molten state prior to injection and contact with the iron oxide film as opposed to bringing a part of the resin body into contact with the iron oxide layer and then subsequently heating the part of the resin body to obtain the softened or molten resin as recited in instant claim 15.  However, Naritomi ‘644 discloses a similar metal-PPS resin composite member to that disclosed by Ohira and methods of manufacturing the metal-resin bonded member wherein in one embodiment, the PPS resin composition is integrated with an etched, treated iron-based metal member having a metal oxide surface by injection molding the PPS resin in a molten state to join and integrate the iron-based metal member with the resin composition, wherein after solidification the mold is opened and the composite removed as in the invention taught by Ohira; while in another embodiment, the PPS resin composition is first injection molded into a molded resin article and then the etched, treated steel metal member is heated in a heating step to a temperature not lower than a melting temperature of the resin composition followed by a press-fusion bonding step, wherein the resin molded article is pressed against the surface of the treated steel metal member having undergone said heating step to put the resin composition in a molten state, and fusion-bonding the iron-based metal member and resin molded article under pressure (Entire document, particularly Abstract; Paragraphs 0002-0003, 0011-0012, 0021, 0025-0027, 0030, 0033-0034, and 0043; Claims 12-13), and thus the resin body is brought into contact with the oxide layer of the iron-based metal member and then subsequently heated by the heated metal to obtain the molten resin as in instant claim 15.  Naritomi ‘644 discloses that using the fusion bonding method “does away with the need of slowing down the crystallization and solidification rate, upon rapid cooling, through special compounding or the like, and thus the conditions required from the resin composition are less strict” and although infiltration of the molten resin into the roughened, treated metal surface cannot be regarded as the optimal condition for eliciting bonding strength, a practicable bonding strength is achieved nevertheless (Paragraphs 0041-0043).  Hence, given the above teachings of Naritomi ‘644 and that in general, it is well known in the art that hot-press fusion molding/bonding is a functionally equivalent thermoplastic processing method to injection molding for forming integrated metal/resin composites, the claimed invention as recited in instant claim 15 would have been obvious over the teachings of Ohira in view of Naritomi ‘644 based upon the desired bonding strength and particular end use of the metal-resin composite as taught by Naritomi ‘644, given that it is prima facie obvious to use a known functionally equivalent technique to improve similar devices in the same way.
Response to Arguments
Applicant’s arguments filed 7/13/2022 have been considered but are moot in view of the new grounds of rejection presented above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments filed 7/13/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 20, 2022